Citation Nr: 0213871	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction with acute depressive episodes, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.

The Board notes that during the course of this appeal, the 
veteran raised claims for entitlement to service connection 
for post-traumatic stress disorder (PTSD) and entitlement to 
a total rating based on individual unemployability (TDIU).  
The RO sent development letters to the veteran on these 
issues in November 2001 (regarding the PTSD claim) and in 
January 2002 (regarding the TDIU claim).  The RO denied the 
veteran's PTSD claim by rating decision dated in January 
2002; no notice of disagreement was filed by the veteran as 
to that determination.  The veteran apparently did not 
complete the VA Form 21-8940 sent as an attachment to the 
January 2002 letter, and therefore, no further action was 
taken by the RO on the veteran's TDIU claim.   


FINDING OF FACT

The veteran's service connected schizophrenic reaction with 
acute depressive episodes is manifested by symptomatology 
which results in no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent (but no higher) for the veteran's service connected 
schizophrenic reaction with acute depressive episodes have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic 
Code 9205 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA outpatient treatment records dated December 1996 to April 
2000 show that the veteran was admitted to the day hospital 
program in February 1997 with psychotic depression and 
suicidal and homicidal ideation.  While in the hospital the 
veteran reported no longer having suicidal or homicidal 
ideation and his mood was much better.  He also indicated 
that he no longer had crying spells.  It was noted that the 
veteran was generally fairly functional on Haldol Decanoate 
and working full time as a furniture upholsterer.  A progress 
noted dated in May 1997 indicated that the veteran reported 
hearing voices that were like afterthoughts when listening to 
music.  He indicated that he had not experienced depression 
since he discontinued his antidepressant and did not feel he 
needed an antidepressant at that time.  In June 1997 it was 
noted that the veteran was started on Trazodone.  The veteran 
reported feeling worthless and hopeless, and wondered why he 
made the effort to go on.  He indicated that he asked for a 
raise in his job, and was refused.  The veteran indicated 
that he was working a second job.  He reported continued 
stress at work and felt frustrated and complained of 
depression.  He felt easily upset with people when he was 
frustrated.  He denied suicidal ideation, sleep was okay, and 
his appetite was good.  His grooming was good, conversation 
was logical, and he was oriented.  A September 1997 progress 
note indicated that the veteran's affect was sad.  He 
reported feeling down but was able to work albeit slowly.  He 
indicated that he liked to keep busy.  The veteran reported 
feeling tired and his mouth was dry.  He denied having 
hallucinations, delusions, and suicidal or homicidal 
ideation.  

VA progress noted in May 1998 indicated that the veteran 
reported doing okay and had a couple of bad days, but felt 
Fluoxetine helped him through them.  He denied feeling 
depressed.  He had some ongoing suicidal ideation but 
verbally contracted not to harm self.  He indicated he felt 
he could control himself not to act on suicidal ideation and 
had no plan.  The veteran stated that sleep and appetite were 
okay.  He reported ongoing auditory hallucinations but was 
coping with them.  He denied visual hallucinations.  His 
affect was bright, conversation was well focused, and he was 
oriented.  The veteran joked appropriately some during the 
session and conversation was well focused.  A February 2000 
progress note indicates that the veteran was alert and 
oriented.  He said he felt better over the past few weeks 
although he had a period when he felt depressed last month, 
but had managed.  He denied suicidal/homicidal ideation, and 
was less bothered by intrusive thoughts, and auditory/visual 
hallucinations.  The veteran reported that he had some 
concerns with work because he worked more slowly then his 
employer would like, but otherwise felt he was doing okay at 
work.  His speech was of normal tone and speed, and was not 
pressured.  His affect was bright.

At his May 2000 VA examination, the veteran reported hearing 
voices on a daily basis and having paranoia.  He indicated 
that he had suicidal gestures at least three times in the 
past.  He denied any current suicidal/homicidal ideation.  He 
reported taking Prozac, Zyprexa, and Artane.  The veteran 
indicated that he had been married twice and his current wife 
was supportive.  He reported that he had been working at a 
furniture company since 1997 and before that, worked at 
another furniture company for 14 years.

The examination showed the veteran to be adequately groomed.  
His speech was of normal rate and rhythm.  No psychomotor 
agitation or retardation was demonstrated.  His mood was 
anxious, and his affect was congruent with the mood.  His 
thought process was grossly logic.  His thought content was 
positive for auditory hallucination and paranoia.  The 
veteran denied suicidal/homicidal ideation.  He was alert and 
oriented, and his memory was noted as 3/3 in register and 2/3 
in recall.  Concentration was grossly intact, insight was 
sound, and judgment fair.  The examiner noted that the degree 
of psychiatric impairment was believed to be mild to 
moderate.  The veteran was on a good regiment of medication 
and a good follow-up plan, but continued to hear voices.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient and hospital 
records dated December 1996 to April 2000 and a VA 
examination dated May 2000.  No additional pertinent evidence 
has been identified by the veteran.  Additionally, the record 
shows that the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefit at issue.  The discussions in the 
rating decision and the statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In a letter of 
April 2000, the veteran was notified by the RO that he would 
be scheduled for an examination to determine the severity of 
his service-connected disability.  In May 2001, the veteran 
was mailed a VCAA letter advising him of the law establishing 
new duties for the VA.  The veteran was advised to submit 
evidence showing that his service connected disability had 
worsened.  The veteran was asked to identify all VA and non-
VA health care providers who had treated him for his 
disabilities at issue.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45, 620, 45, 630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of a rating decision in May 
2000 and a January 2001 statement of the case.  The veteran 
was scheduled for a VA examination and in May 2001 the 
veteran was mailed a VCAA letter advising him of the law 
establishing new duties for the VA.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's schizophrenic reaction with acute depressive 
episodes has been evaluated as 30 percent disabling pursuant 
to the criteria set out in 38 C.F.R. § 4.130, Diagnostic Code 
9205.  A 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Analysis

A review of the medical evidence shows that the veteran's 
schizophrenic reaction with acute depressive episodes more 
nearly approximate the criteria for a 50 percent evaluation.  
While VA examination and outpatient treatment records 
revealed no problems with flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, the VA 
outpatient treatment records as well as the VA examination 
show the veteran's judgment to be fair.  He has recurrent 
suicidal ideation, depression, paranoia, and experiences 
ongoing auditory hallucinations.  While not all of the 
symptoms listed under the rating criteria for the next higher 
rating have been documented, the disability picture 
associated with the veteran's schizophrenic reaction with 
acute depressive episodes more nearly approximates the 
criteria for a 50 percent rating under Diagnostic Code 9205.

In sum, resolving all reasonable doubt in the veteran's 
favor, under the particular facts of this case a 50 percent 
rating is warranted.

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 50 percent under 
Diagnostic Code 9205.  The criteria for a 70 percent rating 
have not been met.  There is no persuasive evidence of 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  VA outpatient treatment 
records and the VA examination in May 2000 have shown that 
the veteran has continued to work as a full time furniture 
upholsterer and the VA examiner noted that the veteran's 
psychiatric impairment was believed to be mild to moderate.  
Further, the Board notes that the medical evidence of record 
shows global assessment of functioning (GAF) scale scores 
ranging from 68 to 70 with most of them reported to be 70.  A 
GAF score of 61-70 contemplates some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  The Board notes that 
this finding is highly probative as it relates directly to 
the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the pertinent diagnostic 
code.  The assigned scores when viewed alone essentially do 
not even support a 50 percent rating in this case as the 
reported scores are indicative of essentially mild 
impairment.  However, the GAF scores are not necessarily 
controlling in this case, and must be viewed in light of the 
other medical evidence of record.  When the clinical findings 
reported on VA examination and in outpatient medical records 
are considered, the Board finds that the reported 
symptomatology more nearly approximates that of a 50 percent 
rating.  It follows then, that a higher rating of 70 percent 
would not be in order in this case. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, while there has no 
doubt been some impact on employment, the record does not 
show that such impairment has reached the level of marked 
interference with employment.  Moreover, the record does not 
show that the schizophrenic reaction with acute depressive 
episodes have necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating of 50 percent for 
schizophrenic reaction with depressive episodes is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

